Title: From George Washington to William Heath, 25 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 25th Augt 1782
                  
                  I do myself the pleasure to inform you, that Major General Mcdougall, by a letter of the 23d instant, has declined the prosecution of the Charges which he meant to exhibit against you.  His reasons are, That the points of military duty, in dispute between you, will have been decided by his Court Martial; and that an altercation between Officers of your Rank might have an ill aspect in the eyes of our Allies, who are upon their march to join us.
                  Matters being thus circumstanced, the reasons upon which I objected to your visiting your family no longer exist, and as I think there is little probability of any active service in the Feild, you are at liberty, if it be agreeable to yourself, to go to Boston.  I am with Esteem Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               